 


 HCON 71 ENR: Establishing the congressional budget for the United States Government for fiscal year 2018 and setting forth the appropriate budgetary levels for fiscal years 2019 through 2027.
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. CON. RES. 71 
 
 
October 26, 2017 
Agreed to 
 
CONCURRENT RESOLUTION 
Establishing the congressional budget for the United States Government for fiscal year 2018 and setting forth the appropriate budgetary levels for fiscal years 2019 through 2027. 
 
 
1.Concurrent resolution on the budget for fiscal year 2018 
(a)DeclarationCongress declares that this resolution is the concurrent resolution on the budget for fiscal year 2018 and that this resolution sets forth the appropriate budgetary levels for fiscal years 2019 through 2027. (b)Table of contentsThe table of contents for this concurrent resolution is as follows: 
 
Sec. 1. Concurrent resolution on the budget for fiscal year 2018. 
TITLE I—Recommended levels and amounts 
Subtitle A—Budgetary levels in both Houses 
Sec. 1101. Recommended levels and amounts. 
Sec. 1102. Major functional categories. 
Subtitle B—Levels and amounts in the Senate 
Sec. 1201. Social Security in the Senate. 
Sec. 1202. Postal Service discretionary administrative expenses in the Senate. 
TITLE II—Reconciliation 
Sec. 2001. Reconciliation in the Senate. 
Sec. 2002. Reconciliation in the House of Representatives. 
TITLE III—Reserve funds 
Sec. 3001. Deficit-neutral reserve fund to protect flexible and affordable health care for all. 
Sec. 3002. Revenue-neutral reserve fund to reform the American tax system. 
Sec. 3003. Reserve fund for reconciliation legislation. 
Sec. 3004. Deficit-neutral reserve fund for extending the State Children’s Health Insurance Program. 
Sec. 3005. Deficit-neutral reserve fund to strengthen American families. 
Sec. 3006. Deficit-neutral reserve fund to promote innovative educational and nutritional models and systems for American students. 
Sec. 3007. Deficit-neutral reserve fund to improve the American banking system. 
Sec. 3008. Deficit-neutral reserve fund to promote American agriculture, energy, transportation, and infrastructure improvements. 
Sec. 3009. Deficit-neutral reserve fund to restore American military power. 
Sec. 3010. Deficit-neutral reserve fund for veterans and service members. 
Sec. 3011. Deficit-neutral reserve fund for public lands and the environment. 
Sec. 3012. Deficit-neutral reserve fund to secure the American border. 
Sec. 3013. Deficit-neutral reserve fund to promote economic growth, the private sector, and to enhance job creation. 
Sec. 3014. Deficit-neutral reserve fund for legislation modifying statutory budgetary controls. 
Sec. 3015. Deficit-neutral reserve fund to prevent the taxpayer bailout of pension plans. 
Sec. 3016. Deficit-neutral reserve fund relating to implementing work requirements in all means-tested Federal welfare programs. 
Sec. 3017. Deficit-neutral reserve fund to protect Medicare and repeal the Independent Payment Advisory Board. 
Sec. 3018. Deficit-neutral reserve fund relating to affordable child and dependent care. 
Sec. 3019. Deficit-neutral reserve fund relating to worker training programs. 
Sec. 3020. Reserve fund for legislation to provide disaster funds for relief and recovery efforts to areas devastated by hurricanes and flooding in 2017. 
Sec. 3021. Deficit-neutral reserve fund relating to protecting Medicare and Medicaid. 
Sec. 3022. Deficit-neutral reserve fund relating to the provision of tax relief for families with children. 
Sec. 3023. Deficit-neutral reserve fund relating to the provision of tax relief for small businesses. 
Sec. 3024. Deficit-neutral reserve fund relating to tax relief for hard-working middle-class Americans. 
Sec. 3025. Deficit-neutral reserve fund relating to making the American tax system simpler and fairer for all Americans. 
Sec. 3026. Deficit-neutral reserve fund relating to tax cuts for working American families. 
Sec. 3027. Deficit-neutral reserve fund relating to the provision of incentives for businesses to invest in America and create jobs in America. 
Sec. 3028. Deficit-neutral reserve fund relating to eliminating tax breaks for companies that ship jobs to foreign countries. 
Sec. 3029. Deficit-neutral reserve fund relating to providing full, permanent, and mandatory funding for the payment in lieu of taxes program. 
Sec. 3030. Deficit-neutral reserve fund relating to tax reform which maintains the progressivity of the tax system. 
Sec. 3031. Deficit-neutral reserve fund relating to significantly improving the budget process. 
 
TITLE IV—Budget process 
Subtitle A—Budget enforcement 
Sec. 4101. Point of order against advance appropriations in the Senate. 
Sec. 4102. Point of order against certain changes in mandatory programs. 
Sec. 4103. Point of order against provisions that constitute changes in mandatory programs affecting the Crime Victims Fund. 
Sec. 4104. Point of order against designation of funds for overseas contingency operations. 
Sec. 4105. Point of order against reconciliation amendments with unknown budgetary effects. 
Sec. 4106. Pay-As-You-Go point of order in the Senate. 
Sec. 4107. Honest accounting: cost estimates for major legislation to incorporate macroeconomic effects. 
Sec. 4108. Adjustment authority for amendments to statutory caps. 
Sec. 4109. Adjustment for wildfire suppression funding in the Senate. 
Sec. 4110. Adjustment for improved oversight of spending. 
Sec. 4111. Repeal of certain limitations. 
Sec. 4112. Emergency legislation. 
Sec. 4113. Enforcement filing in the Senate. 
Subtitle B—Other provisions 
Sec. 4201. Oversight of Government performance. 
Sec. 4202. Budgetary treatment of certain discretionary administrative expenses. 
Sec. 4203. Application and effect of changes in allocations and aggregates. 
Sec. 4204. Adjustments to reflect changes in concepts and definitions. 
Sec. 4205. Adjustments to reflect legislation not included in the baseline. 
Sec. 4206. Exercise of rulemaking powers. 
TITLE V—Budget process in the House of Representatives 
Subtitle A—Budget enforcement  
Sec. 5101. Point of order against increasing long-term direct spending. 
Sec. 5102. Allocation for Overseas Contingency Operations/Global War on Terrorism. 
Sec. 5103. Limitation on changes in certain mandatory programs. 
Sec. 5104. Limitation on advance appropriations. 
Sec. 5105. Estimates of debt service costs. 
Sec. 5106. Fair-value credit estimates. 
Sec. 5107. Estimates of macroeconomic effects of major legislation. 
Sec. 5108. Adjustments for improved control of budgetary resources. 
Sec. 5109. Scoring rule for Energy Savings Performance Contracts. 
Sec. 5110. Limitation on transfers from the general fund of the Treasury to the Highway Trust Fund. 
Sec. 5111. Prohibition on use of Federal Reserve surpluses as an offset. 
Sec. 5112. Prohibition on use of guarantee fees as an offset. 
Sec. 5113. Modification of reconciliation in the House of Representatives. 
Subtitle B—Other provisions 
Sec. 5201. Budgetary treatment of administrative expenses. 
Sec. 5202. Application and effect of changes in allocations and aggregates. 
Sec. 5203. Adjustments to reflect changes in concepts and definitions. 
Sec. 5204. Adjustment for changes in the baseline. 
Sec. 5205. Application of rule regarding limits on discretionary spending. 
Sec. 5206. Enforcement filing in the House. 
Sec. 5207. Exercise of rulemaking powers. 
Subtitle C—Adjustment authority 
Sec. 5301. Adjustment authority for amendments to statutory caps. 
Subtitle D—Reserve funds 
Sec. 5401. Reserve fund for investments in national infrastructure. 
Sec. 5402. Reserve fund for comprehensive tax reform. 
Sec. 5403. Reserve fund for the State Children’s Health Insurance Program. 
Sec. 5404. Reserve fund for the repeal or replacement of President Obama’s health care laws. 
IRecommended levels and amounts 
ABudgetary levels in both Houses 
1101.Recommended levels and amountsThe following budgetary levels are appropriate for each of fiscal years 2018 through 2027: (1)Federal revenuesFor purposes of the enforcement of this resolution: 
(A)The recommended levels of Federal revenues are as follows:Fiscal year 2018: $2,490,936,000,000.Fiscal year 2019: $2,613,683,000,000.Fiscal year 2020: $2,755,381,000,000.Fiscal year 2021: $2,883,381,000,000.Fiscal year 2022: $3,015,847,000,000.Fiscal year 2023: $3,162,063,000,000.Fiscal year 2024: $3,306,948,000,000.Fiscal year 2025: $3,463,269,000,000.Fiscal year 2026: $3,654,829,000,000.Fiscal year 2027: $3,825,184,000,000. (B)The amounts by which the aggregate levels of Federal revenues should be changed are as follows:Fiscal year 2018: −$167,200,000,000.Fiscal year 2019: −$169,500,000,000.Fiscal year 2020: −$166,000,000,000.Fiscal year 2021: −$165,200,000,000.Fiscal year 2022: −$166,400,000,000.Fiscal year 2023: −$167,700,000,000.Fiscal year 2024: −$169,800,000,000.Fiscal year 2025: −$172,200,000,000.Fiscal year 2026: −$146,400,000,000.Fiscal year 2027: −$145,000,000,000. 
(2)New budget authorityFor purposes of the enforcement of this resolution, the appropriate levels of total new budget authority are as follows:Fiscal year 2018: $3,136,721,000,000.Fiscal year 2019: $3,220,542,000,000.Fiscal year 2020: $3,319,687,000,000.Fiscal year 2021: $3,344,861,000,000.Fiscal year 2022: $3,501,231,000,000.Fiscal year 2023: $3,563,762,000,000.Fiscal year 2024: $3,607,752,000,000.Fiscal year 2025: $3,753,919,000,000.Fiscal year 2026: $3,851,463,000,000.Fiscal year 2027: $3,942,710,000,000. (3)Budget outlaysFor purposes of the enforcement of this resolution, the appropriate levels of total budget outlays are as follows:Fiscal year 2018: $3,131,688,000,000.Fiscal year 2019: $3,233,119,000,000.Fiscal year 2020: $3,310,579,000,000.Fiscal year 2021: $3,370,283,000,000.Fiscal year 2022: $3,486,230,000,000.Fiscal year 2023: $3,532,290,000,000.Fiscal year 2024: $3,561,834,000,000.Fiscal year 2025: $3,710,120,000,000.Fiscal year 2026: $3,810,435,000,000.Fiscal year 2027: $3,903,041,000,000. 
(4)DeficitsFor purposes of the enforcement of this resolution, the amounts of the deficits are as follows:Fiscal year 2018: $640,752,000,000.Fiscal year 2019: $619,436,000,000.Fiscal year 2020: $555,198,000,000.Fiscal year 2021: $486,902,000,000.Fiscal year 2022: $470,383,000,000.Fiscal year 2023: $370,227,000,000.Fiscal year 2024: $254,886,000,000.Fiscal year 2025: $246,851,000,000.Fiscal year 2026: $155,606,000,000.Fiscal year 2027: $77,857,000,000. (5)Public debtPursuant to section 301(a)(5) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)(5)), the appropriate levels of the public debt are as follows:Fiscal year 2018: $21,278,691,000,000.Fiscal year 2019: $22,063,363,000,000.Fiscal year 2020: $22,760,763,000,000.Fiscal year 2021: $23,396,024,000,000.Fiscal year 2022: $23,992,408,000,000.Fiscal year 2023: $24,508,029,000,000.Fiscal year 2024: $24,953,195,000,000.Fiscal year 2025: $25,375,994,000,000.Fiscal year 2026: $25,777,513,000,000.Fiscal year 2027: $25,999,469,000,000. 
(6)Debt held by the publicThe appropriate levels of debt held by the public are as follows:Fiscal year 2018: $15,595,294,000,000.Fiscal year 2019: $16,281,015,000,000.Fiscal year 2020: $16,933,381,000,000.Fiscal year 2021: $17,553,196,000,000.Fiscal year 2022: $18,188,386,000,000.Fiscal year 2023: $18,765,097,000,000.Fiscal year 2024: $19,269,019,000,000.Fiscal year 2025: $19,809,369,000,000.Fiscal year 2026: $20,307,841,000,000.Fiscal year 2027: $20,780,452,000,000. 1102.Major functional categoriesCongress determines and declares that the appropriate levels of new budget authority and outlays for fiscal years 2018 through 2027 for each major functional category are: 
(1)National Defense (050): Fiscal year 2018: 
(A)New budget authority, $557,253,000,000. (B)Outlays, $569,287,000,000. 
Fiscal year 2019: (A)New budget authority, $570,316,000,000. 
(B)Outlays, $568,721,000,000. Fiscal year 2020: 
(A)New budget authority, $584,504,000,000. (B)Outlays, $574,347,000,000. 
Fiscal year 2021: (A)New budget authority, $598,730,000,000. 
(B)Outlays, $584,706,000,000. Fiscal year 2022: 
(A)New budget authority, $613,707,000,000. (B)Outlays, $601,894,000,000. 
Fiscal year 2023: (A)New budget authority, $629,014,000,000. 
(B)Outlays, $611,538,000,000. Fiscal year 2024: 
(A)New budget authority, $644,732,000,000. (B)Outlays, $621,649,000,000. 
Fiscal year 2025: (A)New budget authority, $660,854,000,000. 
(B)Outlays, $641,891,000,000. Fiscal year 2026: 
(A)New budget authority, $678,183,000,000. (B)Outlays, $658,658,000,000. 
Fiscal year 2027: (A)New budget authority, $695,076,000,000. 
(B)Outlays, $675,108,000,000. (2)International Affairs (150): 
Fiscal year 2018: (A)New budget authority, $45,157,000,000. 
(B)Outlays, $44,985,000,000. Fiscal year 2019: 
(A)New budget authority, $43,978,000,000. (B)Outlays, $43,114,000,000. 
Fiscal year 2020: (A)New budget authority, $44,042,000,000. 
(B)Outlays, $42,992,000,000. Fiscal year 2021: 
(A)New budget authority, $44,060,000,000. (B)Outlays, $42,702,000,000. 
Fiscal year 2022: (A)New budget authority, $43,161,000,000. 
(B)Outlays, $42,743,000,000. Fiscal year 2023: 
(A)New budget authority, $44,183,000,000. (B)Outlays, $43,045,000,000. 
Fiscal year 2024: (A)New budget authority, $45,222,000,000. 
(B)Outlays, $43,511,000,000. Fiscal year 2025: 
(A)New budget authority, $46,283,000,000. (B)Outlays, $44,062,000,000. 
Fiscal year 2026: (A)New budget authority, $47,394,000,000. 
(B)Outlays, $44,844,000,000. Fiscal year 2027: 
(A)New budget authority, $48,467,000,000. (B)Outlays, $45,676,000,000. 
(3)General Science, Space, and Technology (250): Fiscal year 2018: 
(A)New budget authority, $32,565,000,000. (B)Outlays, $31,909,000,000. 
Fiscal year 2019: (A)New budget authority, $33,238,000,000. 
(B)Outlays, $32,561,000,000. Fiscal year 2020: 
(A)New budget authority, $33,908,000,000. (B)Outlays, $33,191,000,000. 
Fiscal year 2021: (A)New budget authority, $34,637,000,000. 
(B)Outlays, $33,864,000,000. Fiscal year 2022: 
(A)New budget authority, $35,401,000,000. (B)Outlays, $34,666,000,000. 
Fiscal year 2023: (A)New budget authority, $36,165,000,000. 
(B)Outlays, $35,427,000,000. Fiscal year 2024: 
(A)New budget authority, $36,940,000,000. (B)Outlays, $36,167,000,000. 
Fiscal year 2025: (A)New budget authority, $37,775,000,000. 
(B)Outlays, $36,956,000,000. Fiscal year 2026: 
(A)New budget authority, $38,617,000,000. (B)Outlays, $37,773,000,000. 
Fiscal year 2027: (A)New budget authority, $39,464,000,000. 
(B)Outlays, $38,597,000,000. (4)Energy (270): 
Fiscal year 2018: (A)New budget authority, −$762,000,000. 
(B)Outlays, $2,686,000,000. Fiscal year 2019: 
(A)New budget authority, $4,392,000,000. (B)Outlays, $2,869,000,000. 
Fiscal year 2020: (A)New budget authority, $4,737,000,000. 
(B)Outlays, $3,529,000,000. Fiscal year 2021: 
(A)New budget authority, $4,615,000,000. (B)Outlays, $3,558,000,000. 
Fiscal year 2022: (A)New budget authority, $3,363,000,000. 
(B)Outlays, $2,268,000,000. Fiscal year 2023: 
(A)New budget authority, $3,069,000,000. (B)Outlays, $1,994,000,000. 
Fiscal year 2024: (A)New budget authority, $3,090,000,000. 
(B)Outlays, $2,085,000,000. Fiscal year 2025: 
(A)New budget authority, $3,106,000,000. (B)Outlays, $2,168,000,000. 
Fiscal year 2026: (A)New budget authority, $3,153,000,000. 
(B)Outlays, $2,264,000,000. Fiscal year 2027: 
(A)New budget authority, $3,238,000,000. (B)Outlays, $2,442,000,000. 
(5)Natural Resources and Environment (300): Fiscal year 2018: 
(A)New budget authority, $40,489,000,000. (B)Outlays, $40,597,000,000. 
Fiscal year 2019: (A)New budget authority, $42,110,000,000. 
(B)Outlays, $42,293,000,000. Fiscal year 2020: 
(A)New budget authority, $43,533,000,000. (B)Outlays, $43,420,000,000. 
Fiscal year 2021: (A)New budget authority, $43,091,000,000. 
(B)Outlays, $42,742,000,000. Fiscal year 2022: 
(A)New budget authority, $45,022,000,000. (B)Outlays, $44,194,000,000. 
Fiscal year 2023: (A)New budget authority, $45,716,000,000. 
(B)Outlays, $44,767,000,000. Fiscal year 2024: 
(A)New budget authority, $46,080,000,000. (B)Outlays, $45,125,000,000. 
Fiscal year 2025: (A)New budget authority, $47,575,000,000. 
(B)Outlays, $46,581,000,000. Fiscal year 2026: 
(A)New budget authority, $48,511,000,000. (B)Outlays, $47,501,000,000. 
Fiscal year 2027: (A)New budget authority, $49,280,000,000. 
(B)Outlays, $48,326,000,000. (6)Agriculture (350): 
Fiscal year 2018: (A)New budget authority, $22,063,000,000. 
(B)Outlays, $21,979,000,000. Fiscal year 2019: 
(A)New budget authority, $21,564,000,000. (B)Outlays, $19,898,000,000. 
Fiscal year 2020: (A)New budget authority, $20,372,000,000. 
(B)Outlays, $18,450,000,000. Fiscal year 2021: 
(A)New budget authority, $19,284,000,000. (B)Outlays, $18,540,000,000. 
Fiscal year 2022: (A)New budget authority, $18,743,000,000. 
(B)Outlays, $18,135,000,000. Fiscal year 2023: 
(A)New budget authority, $18,894,000,000. (B)Outlays, $18,354,000,000. 
Fiscal year 2024: (A)New budget authority, $19,311,000,000. 
(B)Outlays, $18,638,000,000. Fiscal year 2025: 
(A)New budget authority, $19,881,000,000. (B)Outlays, $19,112,000,000. 
Fiscal year 2026: (A)New budget authority, $20,173,000,000. 
(B)Outlays, $19,439,000,000. Fiscal year 2027: 
(A)New budget authority, $20,280,000,000. (B)Outlays, $19,542,000,000. 
(7)Commerce and Housing Credit (370): Fiscal year 2018: 
(A)New budget authority, $9,379,000,000. (B)Outlays, −$4,060,000,000. 
Fiscal year 2019: (A)New budget authority, $12,090,000,000. 
(B)Outlays, $2,554,000,000. Fiscal year 2020: 
(A)New budget authority, $7,997,000,000. (B)Outlays, −$646,000,000. 
Fiscal year 2021: (A)New budget authority, $5,359,000,000. 
(B)Outlays, −$2,364,000,000. Fiscal year 2022: 
(A)New budget authority, $7,393,000,000. (B)Outlays, −$2,715,000,000. 
Fiscal year 2023: (A)New budget authority, −$3,254,000,000. 
(B)Outlays, −$14,163,000,000. Fiscal year 2024: 
(A)New budget authority, −$4,648,000,000. (B)Outlays, −$16,202,000,000. 
Fiscal year 2025: (A)New budget authority, −$4,817,000,000. 
(B)Outlays, −$17,747,000,000. Fiscal year 2026: 
(A)New budget authority, −$6,228,000,000. (B)Outlays, −$19,133,000,000. 
Fiscal year 2027: (A)New budget authority, −$6,816,000,000. 
(B)Outlays, −$19,990,000,000. (8)Transportation (400): 
Fiscal year 2018: (A)New budget authority, $89,125,000,000. 
(B)Outlays, $92,875,000,000. Fiscal year 2019: 
(A)New budget authority, $90,538,000,000. (B)Outlays, $92,393,000,000. 
Fiscal year 2020: (A)New budget authority, $84,687,000,000. 
(B)Outlays, $93,064,000,000. Fiscal year 2021: 
(A)New budget authority, $40,062,000,000. (B)Outlays, $81,597,000,000. 
Fiscal year 2022: (A)New budget authority, $71,003,000,000. 
(B)Outlays, $69,791,000,000. Fiscal year 2023: 
(A)New budget authority, $71,930,000,000. (B)Outlays, $74,521,000,000. 
Fiscal year 2024: (A)New budget authority, $73,370,000,000. 
(B)Outlays, $76,450,000,000. Fiscal year 2025: 
(A)New budget authority, $74,843,000,000. (B)Outlays, $76,523,000,000. 
Fiscal year 2026: (A)New budget authority, $76,345,000,000. 
(B)Outlays, $76,895,000,000. Fiscal year 2027: 
(A)New budget authority, $77,831,000,000. (B)Outlays, $78,001,000,000. 
(9)Community and Regional Development (450): Fiscal year 2018: 
(A)New budget authority, $19,018,000,000. (B)Outlays, $21,697,000,000. 
Fiscal year 2019: (A)New budget authority, $19,281,000,000. 
(B)Outlays, $20,600,000,000. Fiscal year 2020: 
(A)New budget authority, $19,435,000,000. (B)Outlays, $19,518,000,000. 
Fiscal year 2021: (A)New budget authority, $19,690,000,000. 
(B)Outlays, $18,867,000,000. Fiscal year 2022: 
(A)New budget authority, $19,778,000,000. (B)Outlays, $18,506,000,000. 
Fiscal year 2023: (A)New budget authority, $20,061,000,000. 
(B)Outlays, $18,041,000,000. Fiscal year 2024: 
(A)New budget authority, $20,347,000,000. (B)Outlays, $18,277,000,000. 
Fiscal year 2025: (A)New budget authority, $20,669,000,000. 
(B)Outlays, $18,831,000,000. Fiscal year 2026: 
(A)New budget authority, $20,985,000,000. (B)Outlays, $19,353,000,000. 
Fiscal year 2027: (A)New budget authority, $21,304,000,000. 
(B)Outlays, $19,932,000,000. (10)Education, Training, Employment, and Social Services (500): 
Fiscal year 2018: (A)New budget authority, $90,224,000,000. 
(B)Outlays, $99,348,000,000. Fiscal year 2019: 
(A)New budget authority, $100,086,000,000. (B)Outlays, $98,799,000,000. 
Fiscal year 2020: (A)New budget authority, $101,018,000,000. 
(B)Outlays, $101,064,000,000. Fiscal year 2021: 
(A)New budget authority, $102,034,000,000. (B)Outlays, $102,218,000,000. 
Fiscal year 2022: (A)New budget authority, $102,700,000,000. 
(B)Outlays, $103,178,000,000. Fiscal year 2023: 
(A)New budget authority, $102,725,000,000. (B)Outlays, $103,653,000,000. 
Fiscal year 2024: (A)New budget authority, $103,012,000,000. 
(B)Outlays, $103,960,000,000. Fiscal year 2025: 
(A)New budget authority, $103,798,000,000. (B)Outlays, $104,747,000,000. 
Fiscal year 2026: (A)New budget authority, $104,942,000,000. 
(B)Outlays, $105,921,000,000. Fiscal year 2027: 
(A)New budget authority, $106,473,000,000. (B)Outlays, $107,433,000,000. 
(11)Health (550): Fiscal year 2018: 
(A)New budget authority, $546,598,000,000. (B)Outlays, $558,311,000,000. 
Fiscal year 2019: (A)New budget authority, $560,622,000,000. 
(B)Outlays, $563,293,000,000. Fiscal year 2020: 
(A)New budget authority, $578,838,000,000. (B)Outlays, $570,311,000,000. 
Fiscal year 2021: (A)New budget authority, $574,616,000,000. 
(B)Outlays, $575,040,000,000. Fiscal year 2022: 
(A)New budget authority, $586,530,000,000. (B)Outlays, $583,769,000,000. 
Fiscal year 2023: (A)New budget authority, $601,742,000,000. 
(B)Outlays, $599,099,000,000. Fiscal year 2024: 
(A)New budget authority, $605,811,000,000. (B)Outlays, $603,443,000,000. 
Fiscal year 2025: (A)New budget authority, $617,220,000,000. 
(B)Outlays, $614,728,000,000. Fiscal year 2026: 
(A)New budget authority, $633,890,000,000. (B)Outlays, $630,824,000,000. 
Fiscal year 2027: (A)New budget authority, $652,230,000,000. 
(B)Outlays, $653,552,000,000. (12)Medicare (570): 
Fiscal year 2018: (A)New budget authority, $586,239,000,000. 
(B)Outlays, $585,962,000,000. Fiscal year 2019: 
(A)New budget authority, $643,592,000,000. (B)Outlays, $643,374,000,000. 
Fiscal year 2020: (A)New budget authority, $687,119,000,000. 
(B)Outlays, $686,926,000,000. Fiscal year 2021: 
(A)New budget authority, $734,446,000,000. (B)Outlays, $734,241,000,000. 
Fiscal year 2022: (A)New budget authority, $819,300,000,000. 
(B)Outlays, $819,073,000,000. Fiscal year 2023: 
(A)New budget authority, $833,885,000,000. (B)Outlays, $833,669,000,000. 
Fiscal year 2024: (A)New budget authority, $845,578,000,000. 
(B)Outlays, $845,355,000,000. Fiscal year 2025: 
(A)New budget authority, $934,429,000,000. (B)Outlays, $934,186,000,000. 
Fiscal year 2026: (A)New budget authority, $1,002,522,000,000. 
(B)Outlays, $1,002,272,000,000. Fiscal year 2027: 
(A)New budget authority, $1,066,566,000,000. (B)Outlays, $1,066,321,000,000. 
(13)Income Security (600): Fiscal year 2018: 
(A)New budget authority, $491,978,000,000. (B)Outlays, $477,537,000,000. 
Fiscal year 2019: (A)New budget authority, $490,106,000,000. 
(B)Outlays, $479,627,000,000. Fiscal year 2020: 
(A)New budget authority, $493,118,000,000. (B)Outlays, $482,945,000,000. 
Fiscal year 2021: (A)New budget authority, $494,706,000,000. 
(B)Outlays, $485,536,000,000. Fiscal year 2022: 
(A)New budget authority, $497,021,000,000. (B)Outlays, $494,507,000,000. 
Fiscal year 2023: (A)New budget authority, $506,711,000,000. 
(B)Outlays, $499,405,000,000. Fiscal year 2024: 
(A)New budget authority, $515,692,000,000. (B)Outlays, $502,742,000,000. 
Fiscal year 2025: (A)New budget authority, $531,668,000,000. 
(B)Outlays, $520,169,000,000. Fiscal year 2026: 
(A)New budget authority, $544,483,000,000. (B)Outlays, $538,620,000,000. 
Fiscal year 2027: (A)New budget authority, $557,641,000,000. 
(B)Outlays, $548,723,000,000. (14)Social Security (650): 
Fiscal year 2018: (A)New budget authority, $39,683,000,000. 
(B)Outlays, $39,683,000,000. Fiscal year 2019: 
(A)New budget authority, $43,091,000,000. (B)Outlays, $43,091,000,000. 
Fiscal year 2020: (A)New budget authority, $46,182,000,000. 
(B)Outlays, $46,182,000,000. Fiscal year 2021: 
(A)New budget authority, $49,460,000,000. (B)Outlays, $49,460,000,000. 
Fiscal year 2022: (A)New budget authority, $52,915,000,000. 
(B)Outlays, $52,915,000,000. Fiscal year 2023: 
(A)New budget authority, $56,734,000,000. (B)Outlays, $56,734,000,000. 
Fiscal year 2024: (A)New budget authority, $60,953,000,000. 
(B)Outlays, $60,953,000,000. Fiscal year 2025: 
(A)New budget authority, $65,424,000,000. (B)Outlays, $65,424,000,000. 
Fiscal year 2026: (A)New budget authority, $69,757,000,000. 
(B)Outlays, $69,757,000,000. Fiscal year 2027: 
(A)New budget authority, $74,173,000,000. (B)Outlays, $74,173,000,000. 
(15)Veterans Benefits and Services (700): Fiscal year 2018: 
(A)New budget authority, $176,446,000,000. (B)Outlays, $177,393,000,000. 
Fiscal year 2019: (A)New budget authority, $191,376,000,000. 
(B)Outlays, $189,441,000,000. Fiscal year 2020: 
(A)New budget authority, $198,336,000,000. (B)Outlays, $196,338,000,000. 
Fiscal year 2021: (A)New budget authority, $205,001,000,000. 
(B)Outlays, $202,930,000,000. Fiscal year 2022: 
(A)New budget authority, $221,481,000,000. (B)Outlays, $219,320,000,000. 
Fiscal year 2023: (A)New budget authority, $219,424,000,000. 
(B)Outlays, $216,903,000,000. Fiscal year 2024: 
(A)New budget authority, $216,519,000,000. (B)Outlays, $214,343,000,000. 
Fiscal year 2025: (A)New budget authority, $234,741,000,000. 
(B)Outlays, $232,535,000,000. Fiscal year 2026: 
(A)New budget authority, $242,559,000,000. (B)Outlays, $240,210,000,000. 
Fiscal year 2027: (A)New budget authority, $251,142,000,000. 
(B)Outlays, $248,884,000,000. (16)Administration of Justice (750): 
Fiscal year 2018: (A)New budget authority, $65,038,000,000. 
(B)Outlays, $61,006,000,000. Fiscal year 2019: 
(A)New budget authority, $64,244,000,000. (B)Outlays, $64,504,000,000. 
Fiscal year 2020: (A)New budget authority, $64,377,000,000. 
(B)Outlays, $66,523,000,000. Fiscal year 2021: 
(A)New budget authority, $65,866,000,000. (B)Outlays, $69,272,000,000. 
Fiscal year 2022: (A)New budget authority, $67,069,000,000. 
(B)Outlays, $69,488,000,000. Fiscal year 2023: 
(A)New budget authority, $68,813,000,000. (B)Outlays, $69,657,000,000. 
Fiscal year 2024: (A)New budget authority, $70,592,000,000. 
(B)Outlays, $70,232,000,000. Fiscal year 2025: 
(A)New budget authority, $72,432,000,000. (B)Outlays, $71,865,000,000. 
Fiscal year 2026: (A)New budget authority, $74,233,000,000. 
(B)Outlays, $73,500,000,000. Fiscal year 2027: 
(A)New budget authority, $76,093,000,000. (B)Outlays, $75,382,000,000. 
(17)General Government (800): Fiscal year 2018: 
(A)New budget authority, $24,675,000,000. (B)Outlays, $24,889,000,000. 
Fiscal year 2019: (A)New budget authority, $25,518,000,000. 
(B)Outlays, $25,642,000,000. Fiscal year 2020: 
(A)New budget authority, $25,989,000,000. (B)Outlays, $25,994,000,000. 
Fiscal year 2021: (A)New budget authority, $26,649,000,000. 
(B)Outlays, $26,358,000,000. Fiscal year 2022: 
(A)New budget authority, $27,311,000,000. (B)Outlays, $26,973,000,000. 
Fiscal year 2023: (A)New budget authority, $27,972,000,000. 
(B)Outlays, $27,608,000,000. Fiscal year 2024: 
(A)New budget authority, $28,485,000,000. (B)Outlays, $28,134,000,000. 
Fiscal year 2025: (A)New budget authority, $29,255,000,000. 
(B)Outlays, $28,830,000,000. Fiscal year 2026: 
(A)New budget authority, $30,052,000,000. (B)Outlays, $29,610,000,000. 
Fiscal year 2027: (A)New budget authority, $30,827,000,000. 
(B)Outlays, $30,382,000,000. (18)Net Interest (900): 
Fiscal year 2018: (A)New budget authority, $388,767,000,000. 
(B)Outlays, $388,767,000,000. Fiscal year 2019: 
(A)New budget authority, $441,158,000,000. (B)Outlays, $441,158,000,000. 
Fiscal year 2020: (A)New budget authority, $497,893,000,000. 
(B)Outlays, $497,893,000,000. Fiscal year 2021: 
(A)New budget authority, $546,206,000,000. (B)Outlays, $546,206,000,000. 
Fiscal year 2022: (A)New budget authority, $589,086,000,000. 
(B)Outlays, $589,086,000,000. Fiscal year 2023: 
(A)New budget authority, $630,179,000,000. (B)Outlays, $630,179,000,000. 
Fiscal year 2024: (A)New budget authority, $664,060,000,000. 
(B)Outlays, $664,060,000,000. Fiscal year 2025: 
(A)New budget authority, $691,250,000,000. (B)Outlays, $691,250,000,000. 
Fiscal year 2026: (A)New budget authority, $716,494,000,000. 
(B)Outlays, $716,494,000,000. Fiscal year 2027: 
(A)New budget authority, $736,146,000,000. (B)Outlays, $736,146,000,000. 
(19)Allowances (920): Fiscal year 2018: 
(A)New budget authority, −$68,576,000,000. (B)Outlays, −$51,055,000,000. 
Fiscal year 2019: (A)New budget authority, −$133,357,000,000. 
(B)Outlays, −$96,088,000,000. Fiscal year 2020: 
(A)New budget authority, −$145,919,000,000. (B)Outlays, −$130,658,000,000. 
Fiscal year 2021: (A)New budget authority, −$176,695,000,000. 
(B)Outlays, −$166,918,000,000. Fiscal year 2022: 
(A)New budget authority, −$218,460,000,000. (B)Outlays, −$209,169,000,000. 
Fiscal year 2023: (A)New budget authority, −$247,892,000,000. 
(B)Outlays, −$238,885,000,000. Fiscal year 2024: 
(A)New budget authority, −$276,275,000,000. (B)Outlays, −$266,915,000,000. 
Fiscal year 2025: (A)New budget authority, −$307,701,000,000. 
(B)Outlays, −$297,489,000,000. Fiscal year 2026: 
(A)New budget authority, −$366,270,000,000. (B)Outlays, −$356,035,000,000. 
Fiscal year 2027: (A)New budget authority, −$415,402,000,000. 
(B)Outlays, −$404,286,000,000. (20)Undistributed Offsetting Receipts (950): 
Fiscal year 2018: (A)New budget authority, −$95,229,000,000. 
(B)Outlays, −$95,229,000,000. Fiscal year 2019: 
(A)New budget authority, −$93,401,000,000. (B)Outlays, −$93,401,000,000. 
Fiscal year 2020: (A)New budget authority, −$95,479,000,000. 
(B)Outlays, −$95,479,000,000. Fiscal year 2021: 
(A)New budget authority, −$98,956,000,000. (B)Outlays, −$98,956,000,000. 
Fiscal year 2022: (A)New budget authority, −$101,293,000,000. 
(B)Outlays, −$101,293,000,000. Fiscal year 2023: 
(A)New budget authority, −$102,309,000,000. (B)Outlays, −$102,309,000,000. 
Fiscal year 2024: (A)New budget authority, −$111,119,000,000. 
(B)Outlays, −$111,119,000,000. Fiscal year 2025: 
(A)New budget authority, −$124,766,000,000. (B)Outlays, −$124,766,000,000. 
Fiscal year 2026: (A)New budget authority, −$128,332,000,000. 
(B)Outlays, −$128,332,000,000. Fiscal year 2027: 
(A)New budget authority, −$141,303,000,000. (B)Outlays, −$141,303,000,000. 
(21)Overseas Contingency Operations (970): Fiscal year 2018: 
(A)New budget authority, $76,591,000,000. (B)Outlays, $43,121,000,000. 
Fiscal year 2019: (A)New budget authority, $50,000,000,000. 
(B)Outlays, $48,676,000,000. Fiscal year 2020: 
(A)New budget authority, $25,000,000,000. (B)Outlays, $34,675,000,000. 
Fiscal year 2021: (A)New budget authority, $12,000,000,000. 
(B)Outlays, $20,684,000,000. Fiscal year 2022: 
(A)New budget authority, $0. (B)Outlays, $8,901,000,000. 
Fiscal year 2023: (A)New budget authority, $0. 
(B)Outlays, $3,053,000,000. Fiscal year 2024: 
(A)New budget authority, $0. (B)Outlays, $946,000,000. 
Fiscal year 2025: (A)New budget authority, $0. 
(B)Outlays, $264,000,000. Fiscal year 2026: 
(A)New budget authority, $0. (B)Outlays, $0. 
Fiscal year 2027: (A)New budget authority, $0. 
(B)Outlays, $0. BLevels and amounts in the Senate 1201.Social Security in the Senate (a)Social Security RevenuesFor purposes of Senate enforcement under sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633 and 642), the amounts of revenues of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund are as follows:Fiscal year 2018: $873,312,000,000.Fiscal year 2019: $903,381,000,000.Fiscal year 2020: $932,055,000,000.Fiscal year 2021: $962,698,000,000.Fiscal year 2022: $996,127,000,000.Fiscal year 2023: $1,031,653,000,000.Fiscal year 2024: $1,068,529,000,000.Fiscal year 2025: $1,106,862,000,000.Fiscal year 2026: $1,146,803,000,000.Fiscal year 2027: $1,188,060,000,000. 
(b)Social Security OutlaysFor purposes of Senate enforcement under sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633 and 642), the amounts of outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund are as follows:Fiscal year 2018: $849,609,000,000.Fiscal year 2019: $909,109,000,000.Fiscal year 2020: $972,776,000,000.Fiscal year 2021: $1,040,108,000,000.Fiscal year 2022: $1,111,446,000,000.Fiscal year 2023: $1,188,081,000,000.Fiscal year 2024: $1,266,786,000,000.Fiscal year 2025: $1,349,334,000,000.Fiscal year 2026: $1,437,032,000,000.Fiscal year 2027: $1,530,362,000,000. (c)Social Security Administrative ExpensesIn the Senate, the amounts of new budget authority and budget outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund for administrative expenses are as follows: 
Fiscal year 2018: (A)New budget authority, $5,553,000,000. 
(B)Outlays, $5,584,000,000. Fiscal year 2019: 
(A)New budget authority, $5,716,000,000. (B)Outlays, $5,713,000,000. 
Fiscal year 2020: (A)New budget authority, $5,888,000,000. 
(B)Outlays, $5,856,000,000. Fiscal year 2021: 
(A)New budget authority, $6,062,000,000. (B)Outlays, $6,029,000,000. 
Fiscal year 2022: (A)New budget authority, $6,241,000,000. 
(B)Outlays, $6,207,000,000. Fiscal year 2023: 
(A)New budget authority, $6,426,000,000. (B)Outlays, $6,392,000,000. 
Fiscal year 2024: (A)New budget authority, $6,617,000,000. 
(B)Outlays, $6,581,000,000. Fiscal year 2025: 
(A)New budget authority, $6,816,000,000. (B)Outlays, $6,779,000,000. 
Fiscal year 2026: (A)New budget authority, $7,024,000,000. 
(B)Outlays, $6,985,000,000. Fiscal year 2027: 
(A)New budget authority, $7,233,000,000. (B)Outlays, $7,194,000,000. 
1202.Postal Service discretionary administrative expenses in the SenateIn the Senate, the amounts of new budget authority and budget outlays of the Postal Service for discretionary administrative expenses are as follows: Fiscal year 2018: 
(A)New budget authority, $281,000,000. (B)Outlays, $281,000,000. 
Fiscal year 2019: (A)New budget authority, $290,000,000. 
(B)Outlays, $290,000,000. Fiscal year 2020: 
(A)New budget authority, $301,000,000. (B)Outlays, $301,000,000. 
Fiscal year 2021: (A)New budget authority, $311,000,000. 
(B)Outlays, $311,000,000. Fiscal year 2022: 
(A)New budget authority, $322,000,000. (B)Outlays, $322,000,000. 
Fiscal year 2023: (A)New budget authority, $333,000,000. 
(B)Outlays, $333,000,000. Fiscal year 2024: 
(A)New budget authority, $344,000,000. (B)Outlays, $343,000,000. 
Fiscal year 2025: (A)New budget authority, $356,000,000. 
(B)Outlays, $355,000,000. Fiscal year 2026: 
(A)New budget authority, $369,000,000. (B)Outlays, $368,000,000. 
Fiscal year 2027: (A)New budget authority, $380,000,000. 
(B)Outlays, $379,000,000. IIReconciliation 2001.Reconciliation in the Senate (a)Committee on FinanceThe Committee on Finance of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $1,500,000,000,000 for the period of fiscal years 2018 through 2027. 
(b)Committee on Energy and Natural ResourcesThe Committee on Energy and Natural Resources of the Senate shall report changes in laws within its jurisdiction to reduce the deficit by not less than $1,000,000,000 for the period of fiscal years 2018 through 2027. (c)SubmissionsIn the Senate, not later than November 13, 2017, the Committees named in subsections (a) and (b) shall submit their recommendations to the Committee on the Budget of the Senate. Upon receiving such recommendations, the Committee on the Budget of the Senate shall report to the Senate a reconciliation bill carrying out all such recommendations without any substantive revision. 
2002.Reconciliation in the House of Representatives 
(a)Committee on Ways and MeansThe Committee on Ways and Means of the House of Representatives shall submit changes in laws within its jurisdiction that increase the deficit by not more than $1,500,000,000,000 for the period of fiscal years 2018 through 2027. (b)Committee on Natural ResourcesThe Committee on Natural Resources of the House of Representatives shall submit changes in laws within its jurisdiction to reduce the deficit by not less than $1,000,000,000 for the period of fiscal years 2018 through 2027. 
(c)SubmissionsIn the House of Representatives, not later than November 13, 2017, the committees named in subsections (a) and (b) shall submit their recommendations to the Committee on the Budget of the House of Representatives to carry out this section. IIIReserve funds 3001.Deficit-neutral reserve fund to protect flexible and affordable health care for allThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to repealing or replacing the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119) and the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152; 124 Stat. 1029), by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2018 through 2027. 
3002.Revenue-neutral reserve fund to reform the American tax systemThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to reforming the Internal Revenue Code of 1986, which may include— (1)tax relief for middle-income working Americans; 
(2)lowering taxes on families with children; or (3)incentivizing companies to invest domestically and create jobs in the United States,by the amounts provided in such legislation for those purposes, provided that such legislation is revenue neutral and would not increase the deficit over the period of the total of fiscal years 2018 through 2027. 
3003.Reserve fund for reconciliation legislation 
(a)In generalThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for any bill or joint resolution considered pursuant to section 2001 containing the recommendations of one or more committees, or for one or more amendments to, a conference report on, or an amendment between the Houses in relation to such a bill or joint resolution, by the amounts necessary to accommodate the budgetary effects of the legislation, if the budgetary effects of the legislation comply with the reconciliation instructions under this concurrent resolution. (b)Determination of complianceFor purposes of this section, compliance with the reconciliation instructions under this concurrent resolution shall be determined by the Chairman of the Committee on the Budget of the Senate. 
(c)Exception for legislationSection 404(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, shall not apply to legislation for which the Chairman of the Committee on the Budget of the Senate has exercised the authority under subsection (a). 3004.Deficit-neutral reserve fund for extending the State Children’s Health Insurance ProgramThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to an extension of the State Children’s Health Insurance Program, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3005.Deficit-neutral reserve fund to strengthen American familiesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to— (1)addressing the opioid and substance abuse crisis; 
(2)protecting and assisting victims of domestic abuse; (3)foster care, child care, marriage, and fatherhood programs; 
(4)making it easier to save for retirement; (5)reforming the American public housing system; 
(6)the Community Development Block Grant Program; or (7)extending expiring health care provisions,by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3006.Deficit-neutral reserve fund to promote innovative educational and nutritional models and systems for American studentsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to— (1)amending the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.); 
(2)ensuring State flexibility in education; (3)enhancing outcomes with Federal workforce development, job training, and reemployment programs; 
(4)the consolidation and streamlining of overlapping early learning and child care programs; (5)educational programs for individuals with disabilities; or 
(6)child nutrition programs,by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 3007.Deficit-neutral reserve fund to improve the American banking systemThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the American banking system by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3008.Deficit-neutral reserve fund to promote American agriculture, energy, transportation, and infrastructure improvementsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to— (1)the Farm Bill; 
(2)American energy policies; (3)the Nuclear Regulatory Commission; 
(4)North American energy development; (5)infrastructure, transportation, and water development; 
(6)the Federal Aviation Administration; (7)the National Flood Insurance Program; 
(8)State mineral royalty revenues; or (9)soda ash royalties,by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3009.Deficit-neutral reserve fund to restore American military powerThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to— (1)improving military readiness, including deferred Facilities Sustainment Restoration and Modernization; 
(2)military technological superiority; (3)structural defense reforms; or 
(4)strengthening cybersecurity efforts,by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 3010.Deficit-neutral reserve fund for veterans and service membersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving the delivery of benefits and services to veterans and service members by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3011.Deficit-neutral reserve fund for public lands and the environmentThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to— (1)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(2)forest health and wildfire prevention and control; (3)resources for wildland firefighting for the Forest Service and Department of Interior; 
(4)the payments in lieu of taxes program; or (5)the secure rural schools and community self-determination program,by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3012.Deficit-neutral reserve fund to secure the American borderThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to— (1)securing the border of the United States; 
(2)ending human trafficking; or (3)stopping the transportation of narcotics into the United States,by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3013.Deficit-neutral reserve fund to promote economic growth, the private sector, and to enhance job creationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to— (1)reducing costs to businesses and individuals stemming from Federal regulations; 
(2)increasing commerce and economic growth; or (3)enhancing job creation,by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3014.Deficit-neutral reserve fund for legislation modifying statutory budgetary controlsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to modifying statutory budget controls, which may include adjustments to the discretionary spending limits and changes to the scope of sequestration as carried out by the Office of Management and Budget, such as for the Financial Accounting Standards Board, Public Company Accounting Oversight Board, Securities Investor Protection Corporation, and other similar entities, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2018 through 2027. 3015.Deficit-neutral reserve fund to prevent the taxpayer bailout of pension plansThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the prevention of taxpayer bailout of pension plans, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3016.Deficit-neutral reserve fund relating to implementing work requirements in all means-tested Federal welfare programsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to implementing work requirements in all means-tested Federal welfare programs by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 3017.Deficit-neutral reserve fund to protect Medicare and repeal the Independent Payment Advisory BoardThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to protecting the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), which may include repealing the Independent Payment Advisory Board established under section 1899A of such Act (42 U.S.C. 1395kkk), by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3018.Deficit-neutral reserve fund relating to affordable child and dependent careThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to making the cost of child and dependent care more affordable and useful for American families by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 3019.Deficit-neutral reserve fund relating to worker training programsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to worker training programs, such as training programs that target workers that need advanced skills to progress in their current profession or apprenticeship or certificate programs that provide retraining for a new industry, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3020.Reserve fund for legislation to provide disaster funds for relief and recovery efforts to areas devastated by hurricanes and flooding in 2017The Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to providing disaster funds for relief and recovery to areas devastated by hurricanes and flooding in 2017, by the amounts necessary to accommodate the budgetary effects of the legislation. 3021.Deficit-neutral reserve fund relating to protecting Medicare and MedicaidThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to protecting the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), which may include strengthening and improving Medicaid for the most vulnerable populations, and extending the life of the Federal Hospital Insurance Trust Fund by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3022.Deficit-neutral reserve fund relating to the provision of tax relief for families with childrenThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to changes in Federal tax laws, which may include lowering taxes on families with children, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2018 through 2027. 3023.Deficit-neutral reserve fund relating to the provision of tax relief for small businessesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to changes in Federal tax laws, which may include the provision of tax relief for small businesses, along with provisions to prevent upper-income taxpayers from sheltering income from taxation at the appropriate rate, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2018 through 2027. 
3024.Deficit-neutral reserve fund relating to tax relief for hard-working middle-class americansThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to changes in Federal tax laws, which may include reducing federal deductions, such as the state and local tax deduction which disproportionally favors high-income individuals, to ensure relief for middle-income taxpayers, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2027. 3025.Deficit-neutral reserve fund relating to making the American tax system simpler and fairer for all AmericansThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to changes in Federal tax laws, which may include provisions to make the American tax system simpler and fairer for all Americans, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2018 through 2027. 
3026.Deficit-neutral reserve fund relating to tax cuts for working American familiesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to increasing per-child Federal tax relief, which may include amending the child tax credit, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 3027.Deficit-neutral reserve fund relating to the provision of incentives for businesses to invest in America and create jobs in AmericaThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to changes in Federal tax laws, which may include international tax provisions that provide or enhance incentives for businesses to invest in America, generate American jobs, retain American jobs, and return jobs to America, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3028.Deficit-neutral reserve fund relating to eliminating tax breaks for companies that ship jobs to foreign countriesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to eliminating tax breaks for companies that outsource jobs to foreign countries, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 3029.Deficit-neutral reserve fund relating to providing full, permanent, and mandatory funding for the payment in lieu of taxes programThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to providing full, permanent, and mandatory funding for the payment in lieu of taxes program by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
3030.Deficit-neutral reserve fund relating to tax reform which maintains the progressivity of the tax systemThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to changes in Federal tax laws, which may include tax reform proposals to ensure that the reformed tax code parallels the existing tax code with respect to relative burdens and does not shift the tax burden from high-income to lower- and middle-income taxpayers, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2018 through 2027. 3031.Deficit-neutral reserve fund relating to significantly improving the budget processThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to significantly improving the budget process by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2018 through 2022 or the period of the total of fiscal years 2018 through 2027. 
IVBudget process 
ABudget enforcement 
4101.Point of order against advance appropriations in the Senate 
(a)In general 
(1)Point of orderExcept as provided in subsection (b), it shall not be in order in the Senate to consider any bill, joint resolution, motion, amendment, amendment between the Houses, or conference report that would provide an advance appropriation for a discretionary account. (2)DefinitionIn this section, the term advance appropriation means any new budget authority provided in a bill or joint resolution making appropriations for fiscal year 2018 that first becomes available for any fiscal year after 2018, or any new budget authority provided in a bill or joint resolution making general appropriations or continuing appropriations for fiscal year 2019, that first becomes available for any fiscal year after 2019. 
(b)ExceptionsAdvance appropriations may be provided— (1)for fiscal years 2019 and 2020 for programs, projects, activities, or accounts identified in the joint explanatory statement of managers accompanying this concurrent resolution under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority in each fiscal year; 
(2)for the Corporation for Public Broadcasting; and (3)for the Department of Veterans Affairs for the Medical Services, Medical Support and Compliance, Veterans Medical Community Care, and Medical Facilities accounts of the Veterans Health Administration. 
(c)Supermajority waiver and appeal 
(1)WaiverIn the Senate, subsection (a) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. (2)AppealAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (a). 
(d)Form of point of orderA point of order under subsection (a) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)). (e)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to this section, and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order. 
4102.Point of order against certain changes in mandatory programs 
(a)DefinitionIn this section, the term CHIMP means a provision that— (1)would have been estimated as affecting direct spending or receipts under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902) (as in effect prior to September 30, 2002) if the provision was included in legislation other than appropriation Acts; and 
(2)results in a net decrease in budget authority in the budget year, but does not result in a net decrease in outlays over the period of the total of the current year, the budget year, and all fiscal years covered under the most recently adopted concurrent resolution on the budget. (b)Point of order in the Senate (1)In generalIt shall not be in order in the Senate to consider a bill or joint resolution making appropriations for a full fiscal year, or an amendment thereto, amendment between the Houses in relation thereto, conference report thereon, or motion thereon, that includes a CHIMP that, if enacted, would cause the absolute value of the total budget authority of all such CHIMPs enacted in relation to a full fiscal year to be more than the amount specified in paragraph (2). 
(2)AmountThe amount specified in this paragraph is— (A)for fiscal year 2018, $17,000,000,000; 
(B)for fiscal year 2019, $15,000,000,000; and (C)for fiscal year 2020, $15,000,000,000. 
(c)DeterminationFor purposes of this section, budgetary levels shall be determined on the basis of estimates provided by the Chairman of the Committee on the Budget of the Senate. (d)Supermajority waiver and appeal in the SenateIn the Senate, subsection (b) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (b). 
(e)Senate point of order against provisions of appropriations legislation that constitute changes in mandatory programs with net costs 
(1)In generalSection 3103 of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, is repealed. (2)ApplicabilityIn the Senate, section 314 of S. Con. Res. 70 (110th Congress), the concurrent resolution on the budget for fiscal year 2009, shall be applied and administered as if section 3103(e) of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, had not been enacted. 
4103.Point of order against provisions that constitute changes in mandatory programs affecting the Crime Victims Fund 
(a)DefinitionIn this section— (1)the term CHIMP has the meaning given such term in section 4102(a); and 
(2)the term Crime Victims Fund means the Crime Victims Fund established under section 1402 of the Victims of Crime Act of 1984 (34 U.S.C. 20101). (b)Point of order in the Senate (1)In generalWhen the Senate is considering a bill or joint resolution making full-year appropriations for fiscal year 2018, or an amendment thereto, amendment between the Houses in relation thereto, conference report thereon, or motion thereon, if a point of order is made by a Senator against a provision containing a CHIMP affecting the Crime Victims Fund that, if enacted, would cause the absolute value of the total budget authority of all CHIMPs affecting the Crime Victims Fund in relation to fiscal year 2018 to be more than $11,224,000,000, and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor. 
(2)Form of the point of orderA point of order under paragraph (1) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)). (3)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to paragraph (1), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order. 
(4)Supermajority waiver and appealIn the Senate, this subsection may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subsection. (5)DeterminationFor purposes of this subsection, budgetary levels shall be determined on the basis of estimates provided by the Chairman of the Committee on the Budget of the Senate. 
(c)Review of procedures regarding chimpsThe Committee on the Budget and the Committee on Appropriations of the Senate shall review existing budget enforcement procedures regarding CHIMPs included in appropriations legislation. These committees of jurisdiction should consult with other relevant committees of jurisdiction and other interested parties to review such procedures, including for Crime Victims Fund spending, and include any agreed upon recommendations in subsequent concurrent resolutions on the budget. 4104.Point of order against designation of funds for overseas contingency operations (a)Point of orderWhen the Senate is considering a bill, joint resolution, motion, amendment, amendment between the Houses, or conference report, if a point of order is made by a Senator against a provision that designates funds for fiscal year 2018 for overseas contingency operations, in accordance with section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor. 
(b)Form of the point of orderA point of order under subsection (a) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)). (c)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to subsection (a), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order. 
(d)Supermajority waiver and appealIn the Senate, this section may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chose and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section. (e)Suspension of point of orderThis section shall not apply if a declaration of war by Congress is in effect. 
4105.Point of order against reconciliation amendments with unknown budgetary effects 
(a)In generalIn the Senate, it shall not be in order to consider an amendment to or motion on a bill or joint resolution considered pursuant to section 2001 if the Chairman of the Committee on the Budget submits a written statement for the Congressional Record indicating that the Chairman, after consultation with the Ranking Member of the Committee on the Budget, is unable to determine the effect the amendment or motion would have on budget authority, outlays, direct spending, entitlement authority, revenues, deficits, or surpluses. (b)Supermajority waiver and appeal in the SenateIn the Senate, subsection (a) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (a). 
4106.Pay-As-You-Go point of order in the Senate 
(a)Point of order 
(1)In generalIt shall not be in order in the Senate to consider any direct spending or revenue legislation that would increase the on-budget deficit or cause an on-budget deficit for any of the applicable time periods as measured in paragraphs (5) and (6). (2)Applicable time periodsFor purposes of this subsection, the term applicable time period means any of— 
(A)the period of the current fiscal year; (B)the period of the budget year; 
(C)the period of the current fiscal year, the budget year, and the ensuing 4 fiscal years following the budget year; or (D)the period of the current fiscal year, the budget year, and the ensuing 9 fiscal years following the budget year. 
(3)Direct spending legislationFor purposes of this subsection and except as provided in paragraph (4), the term direct spending legislation means any bill, joint resolution, amendment, motion, or conference report that affects direct spending as that term is defined by, and interpreted for purposes of, the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.). (4)ExclusionFor purposes of this subsection, the terms direct spending legislation and revenue legislation do not include— 
(A)any concurrent resolution on the budget; or (B)any provision of legislation that affects the full funding of, and continuation of, the deposit insurance guarantee commitment in effect on November 5, 1990. 
(5)BaselineEstimates prepared pursuant to this subsection shall— (A)use the baseline surplus or deficit used for the most recently adopted concurrent resolution on the budget; and 
(B)be calculated under the requirements of subsections (b) through (d) of section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior to September 30, 2002) for fiscal years beyond those covered by that concurrent resolution on the budget. (6)Prior surplusIf direct spending or revenue legislation increases the on-budget deficit or causes an on-budget deficit when taken individually, it must also increase the on-budget deficit or cause an on-budget deficit when taken together with all direct spending and revenue legislation enacted since the beginning of the calendar year not accounted for in the baseline under paragraph (5)(A), except that direct spending or revenue effects resulting in net deficit reduction enacted in any bill pursuant to a reconciliation instruction since the beginning of that same calendar year shall never be made available on the pay-as-you-go ledger and shall be dedicated only for deficit reduction. 
(b)Supermajority waiver and appeals 
(1)WaiverThis section may be waived or suspended in the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn. (2)AppealsAppeals in the Senate from the decisions of the Chair relating to any provision of this section shall be limited to 1 hour, to be equally divided between, and controlled by, the appellant and the manager of the bill or joint resolution, as the case may be. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section. 
(c)Determination of budget levelsFor purposes of this section, the levels of new budget authority, outlays, and revenues for a fiscal year shall be determined on the basis of estimates made by the Senate Committee on the Budget. (d)RepealIn the Senate, section 201 of S. Con. Res. 21 (110th Congress), the concurrent resolution on the budget for fiscal year 2008, shall no longer apply. 
4107.Honest accounting: cost estimates for major legislation to incorporate macroeconomic effects 
(a)CBO and JCT estimatesDuring the 115th Congress, any estimate provided by the Congressional Budget Office under section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) or by the Joint Committee on Taxation to the Congressional Budget Office under section 201(f) of such Act (2 U.S.C. 601(f)) for major legislation considered in the Senate shall, to the greatest extent practicable, incorporate the budgetary effects of changes in economic output, employment, capital stock, and other macroeconomic variables resulting from such major legislation. (b)ContentsAny estimate referred to in subsection (a) shall, to the extent practicable, include— 
(1)a qualitative assessment of the budgetary effects (including macroeconomic variables described in subsection (a)) of the major legislation in the 20-fiscal year period beginning after the last fiscal year of the most recently agreed to concurrent resolution on the budget that sets forth budgetary levels required under section 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632); and (2)an identification of the critical assumptions and the source of data underlying that estimate. 
(c)Distributional effectsAny estimate referred to in subsection (a) shall, to the extent practicable, include the distributional effects across income categories resulting from major legislation. (d)DefinitionsIn this section: 
(1)Major legislationThe term major legislation means a bill, joint resolution, conference report, amendment, amendment between the Houses, or treaty considered in the Senate— (A)for which an estimate is required to be prepared pursuant to section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) and that causes a gross budgetary effect (before incorporating macroeconomic effects and not including timing shifts) in a fiscal year in the period of years of the most recently agreed to concurrent resolution on the budget equal to or greater than— 
(i)0.25 percent of the current projected gross domestic product of the United States for that fiscal year; or (ii)for a treaty, equal to or greater than $15,000,000,000 for that fiscal year; or 
(B)designated as such by— (i)the Chairman of the Committee on the Budget of the Senate for all direct spending and revenue legislation; or 
(ii)the Senator who is Chairman or Vice Chairman of the Joint Committee on Taxation for revenue legislation. (2)Budgetary effectsThe term budgetary effects means changes in revenues, direct spending outlays, and deficits. 
(3)Timing shiftsThe term timing shifts means— (A)provisions that cause a delay of the date on which outlays flowing from direct spending would otherwise occur from one fiscal year to the next fiscal year; or 
(B)provisions that cause an acceleration of the date on which revenues would otherwise occur from one fiscal year to the prior fiscal year. 4108.Adjustment authority for amendments to statutory capsDuring the 115th Congress, if a measure becomes law that amends the discretionary spending limits established under section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)), such as a measure increasing the limit for the revised security category for fiscal year 2018 to be $640,000,000,000, the Chairman of the Committee on the Budget of the Senate may adjust the allocation called for under section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the appropriate committee or committees of the Senate, and may adjust all other budgetary aggregates, allocations, levels, and limits contained in this resolution, as necessary, consistent with such measure. 
4109.Adjustment for wildfire suppression funding in the SenateDuring the 115th Congress, if a measure becomes law that amends the adjustments to discretionary spending limits established under section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)) to provide for wildfire suppression funding, which may include criteria for making such an adjustment, the Chairman of the Committee on the Budget of the Senate may adjust the allocation called for in section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the appropriate committee or committees of the Senate, and may adjust all other budgetary aggregates, allocations, levels, and limits contained in this concurrent resolution, as necessary, consistent with such measure. 4110.Adjustment for improved oversight of spending (a)Adjustments of direct spending levelsIf a measure becomes law that decreases direct spending (budget authority and outlays flowing therefrom) for any fiscal year and provides for an authorization of appropriations for the same purpose, the Chairman of the Committee on the Budget of the Senate may decrease the allocation to the committee of the Senate with jurisdiction of the direct spending by an amount equal to the amount of the decrease in direct spending and may revise the aggregates and other appropriate levels in this resolution and make adjustments to the pay-as-you-go ledger in the amounts necessary to accommodate the decrease in direct spending. 
(b)DeterminationsFor purposes of this section, the levels of budget authority and outlays shall be determined on the basis of estimates submitted by the Chairman of the Committee on the Budget of the Senate. 4111.Repeal of certain limitationsSections 3205 and 3206 of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, are repealed. 
4112.Emergency legislation 
(a)Authority To designateIn the Senate, with respect to a provision of direct spending or receipts legislation or appropriations for discretionary accounts that Congress designates as an emergency requirement in such measure, the amounts of new budget authority, outlays, and receipts in all fiscal years resulting from that provision shall be treated as an emergency requirement for the purpose of this section. (b)Exemption of emergency provisionsAny new budget authority, outlays, and receipts resulting from any provision designated as an emergency requirement, pursuant to this section, in any bill, joint resolution, amendment, amendment between the Houses, or conference report shall not count for purposes of sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633 and 642), section 4106 of this resolution, section 3101 of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, and sections 401 and 404 of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Designated emergency provisions shall not count for the purpose of revising allocations, aggregates, or other levels pursuant to procedures established under section 301(b)(7) of the Congressional Budget Act of 1974 (2 U.S.C. 632(b)(7)) for deficit-neutral reserve funds and revising discretionary spending limits set pursuant to section 301 of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
(c)DesignationsIf a provision of legislation is designated as an emergency requirement under this section, the committee report and any statement of managers accompanying that legislation shall include an explanation of the manner in which the provision meets the criteria in subsection (f). (d)DefinitionsIn this section, the terms direct spending, receipts, and appropriations for discretionary accounts mean any provision of a bill, joint resolution, amendment, motion, amendment between the Houses, or conference report that affects direct spending, receipts, or appropriations as those terms have been defined and interpreted for purposes of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.). 
(e)Point of order 
(1)In generalWhen the Senate is considering a bill, resolution, amendment, motion, amendment between the Houses, or conference report, if a point of order is made by a Senator against an emergency designation in that measure, that provision making such a designation shall be stricken from the measure and may not be offered as an amendment from the floor. (2)Supermajority waiver and appeals (A)WaiverParagraph (1) may be waived or suspended in the Senate only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. 
(B)AppealsAppeals in the Senate from the decisions of the Chair relating to any provision of this subsection shall be limited to 1 hour, to be equally divided between, and controlled by, the appellant and the manager of the bill or joint resolution, as the case may be. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subsection. (3)Definition of an emergency designationFor purposes of paragraph (1), a provision shall be considered an emergency designation if it designates any item as an emergency requirement pursuant to this subsection. 
(4)Form of the point of orderA point of order under paragraph (1) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)). (5)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill, upon a point of order being made by any Senator pursuant to this section, and such point of order being sustained, such material contained in such conference report shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order. 
(f)Criteria 
(1)In generalFor purposes of this section, any provision is an emergency requirement if the situation addressed by such provision is— (A)necessary, essential, or vital (not merely useful or beneficial); 
(B)sudden, quickly coming into being, and not building up over time; (C)an urgent, pressing, and compelling need requiring immediate action; 
(D)subject to paragraph (2), unforeseen, unpredictable, and unanticipated; and (E)not permanent, temporary in nature. 
(2)UnforeseenAn emergency that is part of an aggregate level of anticipated emergencies, particularly when normally estimated in advance, is not unforeseen. (g)InapplicabilityIn the Senate, section 403 of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, shall no longer apply. 
4113.Enforcement filing in the SenateIf this concurrent resolution on the budget is agreed to by the Senate and House of Representatives without the appointment of a committee of conference on the disagreeing votes of the two Houses, the Chairman of the Committee on the Budget of the Senate may submit a statement for publication in the Congressional Record containing— (1)for the Committee on Appropriations, committee allocations for fiscal year 2018 consistent with the levels in title I for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633); 
(2)for all committees other than the Committee on Appropriations, committee allocations for fiscal years 2018, 2018 through 2022, and 2018 through 2027 consistent with the levels in title I for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633); and (3)a list of programs, projects, activities, or accounts identified for advanced appropriations that would have been identified in the joint explanatory statement of managers accompanying this concurrent resolution. 
BOther provisions 
4201.Oversight of Government performanceIn the Senate, all committees are directed to review programs and tax expenditures within their jurisdiction to identify waste, fraud, abuse or duplication, and increase the use of performance data to inform committee work. Committees are also directed to review the matters for congressional consideration identified in the Office of Inspector General semiannual reports and the Office of Inspector General's list of unimplemented recommendations and on the Government Accountability Office’s High Risk list and the annual report to reduce program duplication. Based on these oversight efforts and performance reviews of programs within their jurisdiction, committees are directed to include recommendations for improved governmental performance in their annual views and estimates reports required under section 301(d) of the Congressional Budget Act of 1974 (2 U.S.C. 632(d)) to the Committees on the Budget. 4202.Budgetary treatment of certain discretionary administrative expenses (a)In generalIn the Senate, notwithstanding section 302(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(1)), section 13301 of the Budget Enforcement Act of 1990 (2 U.S.C. 632 note), and section 2009a of title 39, United States Code, the joint explanatory statement accompanying the conference report on any concurrent resolution on the budget shall include in its allocations under section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the Committees on Appropriations amounts for the discretionary administrative expenses of the Social Security Administration and of the Postal Service. 
(b)Special ruleIn the Senate, for purposes of enforcing sections 302(f) of the Congressional Budget Act of 1974 (2 U.S.C. 633(f)), estimates of the level of total new budget authority and total outlays provided by a measure shall include any discretionary amounts described in subsection (a). 4203.Application and effect of changes in allocations and aggregates (a)ApplicationAny adjustments of allocations and aggregates made pursuant to this resolution shall— 
(1)apply while that measure is under consideration; (2)take effect upon the enactment of that measure; and 
(3)be published in the Congressional Record as soon as practicable. (b)Effect of changed allocations and aggregatesRevised allocations and aggregates resulting from these adjustments shall be considered for the purposes of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) as allocations and aggregates contained in this resolution. 
(c)Budget committee determinationsFor purposes of this resolution the levels of new budget authority, outlays, direct spending, new entitlement authority, revenues, deficits, and surpluses for a fiscal year or period of fiscal years shall be determined on the basis of estimates made by the Committee on the Budget of the Senate. 4204.Adjustments to reflect changes in concepts and definitionsUpon the enactment of a bill or joint resolution providing for a change in concepts or definitions, the Chairman of the Committee on the Budget of the Senate may make adjustments to the levels and allocations in this resolution in accordance with section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)). 
4205.Adjustments to reflect legislation not included in the baselineThe Chairman of the Committee on the Budget of the Senate may make adjustments to the levels and allocations in this resolution to reflect legislation enacted before the date on which this resolution is agreed to by Congress that is not incorporated in the baseline underlying the Congressional Budget Office’s June 2017 update to the Budget and Economic Outlook: 2017 to 2027. 4206.Exercise of rulemaking powersCongress adopts the provisions of this title— 
(1)as an exercise of the rulemaking power of the Senate, and as such they shall be considered as part of the rules of the Senate and such rules shall supersede other rules only to the extent that they are inconsistent with such other rules; and (2)with full recognition of the constitutional right of the Senate to change those rules at any time, in the same manner, and to the same extent as is the case of any other rule of the Senate. 
VBudget process in the House of Representatives 
ABudget enforcement  
5101.Point of order against increasing long-term direct spending 
(a)Point of orderIt shall not be in order in the House of Representatives to consider any bill or joint resolution, or amendment thereto or conference report thereon, that would cause a net increase in direct spending in excess of $2,500,000,000 in any of the 4 consecutive 10-fiscal year periods described in subsection (b). (b)Congressional Budget Office analysis of proposalsThe Director of the Congressional Budget Office shall, to the extent practicable, prepare an estimate of whether a bill or joint resolution reported by a committee (other than the Committee on Appropriations), or amendment thereto or conference report thereon, would cause, relative to current law, a net increase in direct spending in the House of Representatives, in excess of $2,500,000,000 in any of the 4 consecutive 10-fiscal year periods beginning after the last fiscal year of this concurrent resolution. 
(c)LimitationIn the House of Representatives, the provisions of this section shall not apply to any bills or joint resolutions, or amendments thereto or conference reports thereon, for which the chair of the Committee on the Budget has made adjustments to the allocations, aggregates, or other budgetary levels in this concurrent resolution. (d)Determinations of budget levelsFor purposes of this section, the levels of net increases in direct spending shall be determined on the basis of estimates provided by the chair of the Committee on the Budget of the House of Representatives. 
(e)SunsetThis section shall have no force or effect after September 30, 2018. 5102.Allocation for Overseas Contingency Operations/Global War on Terrorism (a)Separate allocation for Overseas Contingency Operations/Global War on TerrorismIn the House of Representatives, there shall be a separate allocation of new budget authority and outlays provided to the Committee on Appropriations for the purposes of Overseas Contingency Operations/Global War on Terrorism, which shall be deemed to be an allocation under section 302(a) of the Congressional Budget Act of 1974. Section 302(a)(3) of such Act shall not apply to such separate allocation. 
(b)Section 302 allocationsThe separate allocation referred to in subsection (a) shall be the exclusive allocation for Overseas Contingency Operations/Global War on Terrorism under section 302(b) of the Congressional Budget Act of 1974. The Committee on Appropriations of the House of Representatives may provide suballocations of such separate allocation under such section 302(b). (c)ApplicationFor purposes of enforcing the separate allocation referred to in subsection (a) under section 302(f) of the Congressional Budget Act of 1974, the first fiscal year and the total of fiscal years shall be deemed to refer to fiscal year 2018. Section 302(c) of such Act shall not apply to such separate allocation. 
(d)DesignationsNew budget authority or outlays shall only be counted toward the allocation referred to in subsection (a) if designated pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. (e)AdjustmentsFor purposes of subsection (a) for fiscal year 2018, no adjustment shall be made under section 314(a) of the Congressional Budget Act of 1974 if any adjustment would be made under section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
5103.Limitation on changes in certain mandatory programs 
(a)DefinitionIn this section, the term change in mandatory programs means a provision that— (1)would have been estimated as affecting direct spending or receipts under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior to September 30, 2002) if the provision were included in legislation other than appropriation Acts; and 
(2)results in a net decrease in budget authority in the budget year, but does not result in a net decrease in outlays over the total of the current year, the budget year, and all fiscal years covered under the most recently agreed to concurrent resolution on the budget. (b)Point of order in the House of Representatives (1)In generalA provision in a bill or joint resolution making appropriations for a full fiscal year that proposes a change in mandatory programs that, if enacted, would cause the absolute value of the total budget authority of all such changes in mandatory programs enacted in relation to a full fiscal year to be more than the amount specified in paragraph (3), shall not be in order in the House of Representatives. 
(2)Amendments and conference reportsIt shall not be in order in the House of Representatives to consider an amendment to, or a conference report on, a bill or joint resolution making appropriations for a full fiscal year if such amendment thereto or conference report thereon proposes a change in mandatory programs that, if enacted, would cause the absolute value of the total budget authority of all such changes in mandatory programs enacted in relation to a full fiscal year to be more than the amount specified in paragraph (3). (3)AmountThe amount specified in this paragraph is— 
(A)for fiscal year 2018, $19,100,000,000; (B)for fiscal year 2019, $17,000,000,000; and 
(C)for fiscal year 2020, $15,000,000,000. (c)DeterminationFor purposes of this section, budgetary levels shall be determined on the basis of estimates provided by the chair of the Committee on the Budget of the House of Representatives. 
5104.Limitation on advance appropriations 
(a)In generalIn the House of Representatives, except as provided for in subsection (b), any general appropriation bill or bill or joint resolution continuing appropriations, or amendment thereto or conference report thereon, may not provide advance appropriations. (b)ExceptionsAn advance appropriation may be provided for programs, projects, activities, or accounts identified in the report or the joint explanatory statement of managers, as applicable, accompanying this concurrent resolution under the following headings: 
(1)GeneralAccounts Identified for Advance Appropriations. (2)VeteransVeterans Accounts Identified for Advance Appropriations. 
(c)LimitationsThe aggregate level of advance appropriations shall not exceed the following: (1)General$28,852,000,000 in new budget authority for all programs identified pursuant to subsection (b)(1). 
(2)Veterans$70,699,313,000 in new budget authority for programs in the Department of Veterans Affairs identified pursuant to subsection (b)(2). (d)DefinitionIn this section, the term advance appropriation means any new discretionary budget authority provided in a general appropriation bill or joint resolution continuing appropriations for fiscal year 2018, or any amendment thereto or conference report thereon, that first becomes available for the first fiscal year following fiscal year 2018. 
5105.Estimates of debt service costsIn the House of Representatives, the chair of the Committee on the Budget may direct the Congressional Budget Office to include, in any estimate prepared under section 402 of the Congressional Budget Act of 1974 with respect to any bill or joint resolution, an estimate of any change in debt service costs resulting from carrying out such bill or resolution. Any estimate of debt service costs provided under this section shall be advisory and shall not be used for purposes of enforcement of such Act, the Rules of the House of Representatives, or this concurrent resolution. This section shall not apply to authorizations of programs funded by discretionary spending or to appropriation bills or joint resolutions, but shall apply to changes in the authorization level of appropriated entitlements. 5106.Fair-value credit estimates (a)All credit programsWhenever the Director of the Congressional Budget Office provides an estimate of any measure that establishes or modifies any program providing loans or loan guarantees, the Director shall also, to the extent practicable, provide a fair-value estimate of such loan or loan guarantee program if requested by the chair of the Committee on the Budget of the House of Representatives. 
(b)Student financial assistance and housing programsThe Director of the Congressional Budget Office shall provide, to the extent practicable, a fair-value estimate as part of any estimate for any measure that establishes or modifies a loan or loan guarantee program for student financial assistance or housing (including residential mortgage). (c)Baseline estimatesThe Congressional Budget Office shall include estimates, on a fair-value and credit reform basis, of loan and loan guarantee programs for student financial assistance, housing (including residential mortgage), and such other major loan and loan guarantee programs, as practicable, in its The Budget and Economic Outlook: 2018 to 2027. 
(d)Enforcement in the House of RepresentativesIf the Director of the Congressional Budget Office provides an estimate pursuant to subsection (a) or (b), the chair of the Committee on the Budget of the House of Representatives may use such estimate to determine compliance with the Congressional Budget Act of 1974 and other budget enforcement requirements. 5107.Estimates of macroeconomic effects of major legislation (a)CBO and JCT estimatesDuring the 115th Congress, any estimate of major legislation considered in the House of Representatives provided by the Congressional Budget Office under section 402 of the Congressional Budget Act of 1974 or by the Joint Committee on Taxation to the Congressional Budget Office under section 201(f) of such Act shall, to the extent practicable, incorporate the budgetary effects of changes in economic output, employment, capital stock, and other macroeconomic variables resulting from such major legislation. 
(b)ContentsAny estimate referred to in subsection (a) shall, to the extent practicable, include— (1)a qualitative assessment of the budgetary effects (including macroeconomic variables described in subsection (a)) of the major legislation in the 20-fiscal year period beginning after the last fiscal year of the most recently agreed to concurrent resolution on the budget that sets forth budgetary levels required under section 301 of the Congressional Budget Act of 1974; and 
(2)an identification of the critical assumptions and the source of data underlying that estimate. (c)DefinitionsIn this section: 
(1)Major legislationThe term major legislation means a bill or joint resolution, or amendment thereto or conference report thereon— (A)for which an estimate is required to be prepared pursuant to section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) and that causes a gross budgetary effect (before incorporating macroeconomic effects and not including timing shifts) in a fiscal year in the period of years of the most recently agreed to concurrent resolution on the budget equal to or greater than 0.25 percent of the current projected gross domestic product of the United States for that fiscal year; or 
(B)designated as such by— (i)the chair of the Committee on the Budget of the House of Representatives for all direct spending legislation; or 
(ii)the Member who is Chairman or Vice Chairman of the Joint Committee on Taxation for revenue legislation. (2)Budgetary effectsThe term budgetary effects means changes in revenues, direct spending outlays, and deficits. 
(3)Timing shiftsThe term timing shifts means— (A)provisions that cause a delay of the date on which outlays flowing from direct spending would otherwise occur from one fiscal year to the next fiscal year; or 
(B)provisions that cause an acceleration of the date on which revenues would otherwise occur from one fiscal year to the prior fiscal year. 5108.Adjustments for improved control of budgetary resources (a)Adjustments of discretionary and direct spending levelsIn the House of Representatives, if a committee (other than the Committee on Appropriations) reports a bill or joint resolution, or an amendment thereto is offered or conference report thereon is submitted, providing for a decrease in direct spending (budget authority and outlays flowing therefrom) for any fiscal year and also provides for an authorization of appropriations for the same purpose, upon the enactment of such measure, the chair of the Committee on the Budget may decrease the allocation to the applicable authorizing committee that reports such measure and increase the allocation of discretionary spending (budget authority and outlays flowing therefrom) to the Committee on Appropriations for fiscal year 2018 by an amount equal to the new budget authority (and outlays flowing therefrom) provided for in a bill or joint resolution making appropriations for the same purpose. 
(b)DeterminationsIn the House of Representatives, for purposes of enforcing this concurrent resolution, the allocations and aggregate levels of new budget authority, outlays, direct spending, revenues, deficits, and surpluses for fiscal year 2018 and the total of fiscal years 2018 through 2027 shall be determined on the basis of estimates made by the chair of the Committee on the Budget and such chair may adjust the applicable levels in this concurrent resolution. 5109.Scoring rule for Energy Savings Performance Contracts (a)In generalThe Director of the Congressional Budget Office shall estimate provisions of any bill or joint resolution, or amendment thereto or conference report thereon, that provides the authority to enter into or modify any covered energy savings contract on a net present value basis (NPV). 
(b)NPV calculationsThe net present value of any covered energy savings contract shall be calculated as follows: (1)The discount rate shall reflect market risk. 
(2)The cash flows shall include, whether classified as mandatory or discretionary, payments to contractors under the terms of their contracts, payments to contractors for other services, and direct savings in energy and energy-related costs. (3)The stream of payments shall cover the period covered by the contracts but not to exceed 25 years. 
(c)DefinitionAs used in this section, the term covered energy savings contract means— (1)an energy savings performance contract authorized under section 801 of the National Energy Conservation Policy Act; or 
(2)a utility energy service contract, as described in the Office of Management and Budget Memorandum on Federal Use of Energy Savings Performance Contracting, dated July 25, 1998 (M–98–13), and the Office of Management and Budget Memorandum on the Federal Use of Energy Saving Performance Contracts and Utility Energy Service Contracts, dated September 28, 2015 (M–12–21), or any successor to either memorandum. (d)Enforcement in the House of RepresentativesIn the House of Representatives, if any net present value of any covered energy savings contract calculated under subsection (b) results in a net savings, then the budgetary effects of such contract shall not be counted for purposes of titles III and IV of the Congressional Budget Act of 1974, this concurrent resolution, or clause 10 of rule XXI of the Rules of the House of Representatives. 
(e)Classification of spendingFor purposes of budget enforcement, the estimated net present value of the budget authority provided by the measure, and outlays flowing therefrom, shall be classified as direct spending. (f)Sense of the House of RepresentativesIt is the sense of the House of Representatives that— 
(1)the Director of the Office of Management and Budget, in consultation with the Director of the Congressional Budget Office, should separately identify the cash flows under subsection (b)(2) and include such information in the President’s annual budget submission under section 1105(a) of title 31, United States Code; and (2)the scoring method used in this section should not be used to score any contracts other than covered energy savings contracts. 
5110.Limitation on transfers from the general fund of the Treasury to the Highway Trust FundIn the House of Representatives, for purposes of the Congressional Budget Act of 1974, the Balanced Budget and Emergency Deficit Control Act of 1985, and the rules or orders of the House of Representatives, a bill or joint resolution, or an amendment thereto or conference report thereon, that transfers funds from the general fund of the Treasury to the Highway Trust Fund shall be counted as new budget authority and outlays equal to the amount of the transfer in the fiscal year the transfer occurs. 5111.Prohibition on use of Federal Reserve surpluses as an offsetIn the House of Representatives, any provision of a bill or joint resolution, or amendment thereto or conference report thereon, that transfers any portion of the net surplus of the Federal Reserve System to the general fund of the Treasury shall not be counted for purposes of enforcing the Congressional Budget Act of 1974, this concurrent resolution, or clause 10 of rule XXI of the Rules of the House of Representatives. 
5112.Prohibition on use of guarantee fees as an offsetIn the House of Representatives, any provision of a bill or joint resolution, or amendment thereto or conference report thereon, that increases, or extends the increase of, any guarantee fees of the Federal National Mortgage Association (Fannie Mae) or the Federal Home Loan Mortgage Corporation (Freddie Mac) shall not be counted for purposes of enforcing the Congressional Budget Act of 1974, this concurrent resolution, or clause 10 of rule XXI of the Rules of the House of Representatives. 5113.Modification of reconciliation in the House of Representatives (a)In generalSection 2002 shall have no force or effect. 
(b)Reconciliation in the House of RepresentativesNot later than November 13, 2017, the Committee on Ways and Means of the House of Representatives shall report to the House of Representatives changes in laws within its jurisdiction that increase the deficit by not more than $1,500,000,000,000 for the period of fiscal years 2018 through 2027. BOther provisions 5201.Budgetary treatment of administrative expenses (a)In generalIn the House of Representatives, notwithstanding section 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the Budget Enforcement Act of 1990, and section 2009a of title 39, United States Code, the report or the joint explanatory statement, as applicable, accompanying this concurrent resolution shall include in its allocation to the Committee on Appropriations under section 302(a) of the Congressional Budget Act of 1974 amounts for the discretionary administrative expenses of the Social Security Administration and the United States Postal Service. 
(b)Special ruleIn the House of Representatives, for purposes of enforcing section 302(f) of the Congressional Budget Act of 1974, estimates of the levels of total new budget authority and total outlays provided by a measure shall include any discretionary amounts described in subsection (a). 5202.Application and effect of changes in allocations and aggregates (a)ApplicationIn the House of Representatives, any adjustments of the allocations, aggregates, and other budgetary levels made pursuant to this concurrent resolution shall— 
(1)apply while that measure is under consideration; (2)take effect upon the enactment of that measure; and 
(3)be published in the Congressional Record as soon as practicable. (b)Effect of changed allocations and aggregatesRevised allocations and aggregates resulting from these adjustments shall be considered for the purposes of the Congressional Budget Act of 1974 as the allocations and aggregates contained in this concurrent resolution. 
(c)Budget Committee determinationsFor purposes of this concurrent resolution, the budgetary levels for a fiscal year or period of fiscal years shall be determined on the basis of estimates made by the chair of the Committee on the Budget of the House of Representatives. (d)Aggregates, allocations and applicationIn the House of Representatives, for purposes of this concurrent resolution and budget enforcement, the consideration of any bill or joint resolution, or amendment thereto or conference report thereon, for which the chair of the Committee on the Budget makes adjustments or revisions in the allocations, aggregates, and other budgetary levels of this concurrent resolution shall not be subject to the points of order set forth in clause 10 of rule XXI of the Rules of the House of Representatives or section 5101 of this concurrent resolution. 
(e)Other adjustmentsThe chair of the Committee on the Budget of the House of Representatives may adjust other appropriate levels in this concurrent resolution depending on congressional action on pending reconciliation legislation. 5203.Adjustments to reflect changes in concepts and definitionsIn the House of Representatives, the chair of the Committee on the Budget may adjust the appropriate aggregates, allocations, and other budgetary levels in this concurrent resolution for any change in budgetary concepts and definitions consistent with section 251(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
5204.Adjustment for changes in the baselineIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, aggregates, reconciliation targets, and other appropriate budgetary levels in this concurrent resolution to reflect changes resulting from the Congressional Budget Office’s update to its baseline for fiscal years 2018 through 2027. 5205.Application of rule regarding limits on discretionary spendingSection 314(f) of the Congressional Budget Act of 1974 shall not apply in the House of Representatives to any bill, joint resolution, or amendment that provides new budget authority for a fiscal year or to any conference report on any such bill or resolution if— 
(1)the enactment of that bill or resolution; (2)the adoption and enactment of that amendment; or 
(3)the enactment of that bill or resolution in the form recommended in that conference report,would not cause the 302(a) allocation to the Committee on Appropriations for fiscal year 2018 to be exceeded. 5206.Enforcement filing in the HouseIn the House of Representatives, if a concurrent resolution on the budget for fiscal year 2018 is adopted without the appointment of a committee of conference on the disagreeing votes of the two Houses with respect to this concurrent resolution on the budget, for the purpose of enforcing the Congressional Budget Act of 1974 and applicable rules and requirements set forth in the concurrent resolution on the budget, the allocations and list provided for in this section shall apply in the House of Representatives in the same manner as if such allocations and list were in a joint explanatory statement accompanying a conference report on the budget for fiscal year 2018. The chair of the Committee on the Budget of the House of Representatives shall submit a statement for publication in the Congressional Record containing— 
(1)for the Committee on Appropriations, committee allocations for fiscal year 2018 consistent with title I for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633); (2)for all committees other than the Committee on Appropriations, committee allocations consistent with title I for fiscal year 2018 and for the period of fiscal years 2018 through 2027 for the purpose of enforcing 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633); and 
(3)a list of programs, projects, activities, or accounts identified for advance appropriations for the purpose of enforcing section 5104 of this concurrent resolution. 5207.Exercise of rulemaking powersThe House of Representatives adopts the provisions of this title and section 2002— 
(1)as an exercise of the rulemaking power of the House of Representatives, and as such they shall be considered as part of the rules of the House of Representatives, and such rules shall supersede other rules only to the extent that they are inconsistent with such other rules; and (2)with full recognition of the constitutional right of the House of Representatives to change those rules at any time, in the same manner, and to the same extent as is the case of any other rule of the House of Representatives. 
CAdjustment authority 
5301.Adjustment authority for amendments to statutory capsDuring the 115th Congress, if a measure becomes law that amends the discretionary spending limits established under section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)), such as a measure increasing the limit for the revised security category for fiscal year 2018 to be $640,000,000,000, the chair of the Committee on the Budget of the House of Representatives may adjust the allocation called for under section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the appropriate committee or committees of the House of Representatives, and may adjust all other budgetary aggregates, allocations, levels, and limits contained in this resolution, as necessary, consistent with such measure. DReserve funds 5401.Reserve fund for investments in national infrastructureIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, aggregates, and other appropriate levels in this concurrent resolution for any bill or joint resolution, or amendment thereto or conference report thereon, that invests in national infrastructure to the extent that such measure is deficit neutral for the total of fiscal years 2018 through 2027. 
5402.Reserve fund for comprehensive tax reformIn the House of Representatives, if the Committee on Ways and Means reports a bill or joint resolution that provides for comprehensive tax reform, the chair of the Committee on the Budget may adjust the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution for the budgetary effects of any such bill or joint resolution, or amendment thereto or conference report thereon, if such measure would not increase the deficit for the total of fiscal years 2018 through 2027. 5403.Reserve fund for the State Children’s Health Insurance ProgramIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, budget aggregates and other appropriate levels in this concurrent resolution for the budgetary effects of any bill or joint resolution, or amendment thereto or conference report thereon, that extends the State Children’s Health Insurance Program allotments, if such measure would not increase the deficit for the total of fiscal years 2018 through 2027. 
5404.Reserve fund for the repeal or replacement of President Obama’s health care lawsIn the House of Representatives, the chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution for the budgetary effects of any bill or joint resolution, or amendment thereto or conference report thereon, that repeals or replaces any provision of the Patient Protection and Affordable Care Act or title I or subtitle B of title II of the Health Care and Education Reconciliation Act of 2010 by the amount of budget authority and outlays flowing therefrom provided by such measure for such purpose.  Clerk of the House of Representatives.Secretary of the Senate. 